Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 13, 14, 19, 22, 23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherrick US Patent No, 2,800,358.
Sherrick discloses a cargo bed for connection to a UTV (see column 1, lines 66 – 70) comprising:
(Claim 1) a floor (24); a tailgate (26); and a pair of sidewalls (80, 80), wherein the cargo bed is operable to convert from a walled configuration (see phantom lines in figure 2 representing the sidewall being moved into storage A, B, C )  moved  into a wall stored configuration while at least one of the pair of sidewalls and the tailgate remains mechanically-connected to the floor (pins 42 engage with slots 38, 40, 41). 

In regard to claim 2, Sherrick discloses in the walled configuration, the sidewalls are in an upright position with respect to the floor (see 30 in figure 2), and wherein in the wall-stored configuration, the pair of sidewalls remain mechanically connected to the floor and are positioned in respective sidewall storage positions underneath the floor (see stored position “C” in figure 2 under floor 24). 

In regard to claim 3, Sherrick discloses wherein the pair of sidewalls are operable to at least one of pivot or slide into the respective sidewall storage positions underneath the floor (see figure 2, slots 38, 40, 41; column 2, lines 48-62).

In regard to claim 4, Sherrick discloses wherein in the wall-stored configuration, the tailgate remains mechanically-connected to the floor and is positioned in a tailgate storage position underneath the floor (see column 3, lines 15 – 20; The tailgate is connected to the floor by brackets 60, 62). 

In regard to claim 5, Sherrick discloses wherein the tailgate is operable to one of pivot or slide into the tailgate storage position underneath the floor (see “slid” in column 3, line 20).

In regard to claim 6, Sherrick discloses wherein the pair of sidewalls are one of removably attachable to the floor and pivotably (attached to the floor by pins in a J-shaped slot; see column 2, lines 22-32) groove  foldable with respect to the floor.
 
In regard to claim 7, Sherrick discloses wherein the tailgate is mechanically-detachable from the floor (see endgate 26 stored on flanges 62 in figure 2; The endgate is removed from the floor then slid into position underneath the floor 24) slid . 


In regard to claim 13, Sherrick discloses wherein each sidewall is: structured to pivot from a sidewall closed position, in which the sidewall is arranged approximately perpendicular with respect to the floor to an open position (see figure 1), in which the sidewall is arranged approximately parallel with respect to the floor (during transition from the sidewall perpendicular closed position to the stored position ”C” in figure 2 the sidewall must be positioned in a wide open horizontal position parallel to the  just prior to being slid into its stored position) ; and structured to slide from the open position to a sidewall storage position, in which the sidewall is arranged approximately parallel with respect to the floor and positioned underneath the floor (see sidewall represented by phantom lines “C” in figure 2). 

In regard to claim 14, Sherrick discloses for each sidewall, a sidewall locking assembly operable to selectively lock each sidewall in the respective sidewall storage positions (48, 46, 52). 

In regard to claim 19, Sherrick discloses wherein the cargo bed further comprises for each sidewall a pivot/slide assembly (pins 42 engage with slots 38, 40, 41)connected between the floor and the sidewall, and wherein the pivot/slide assembly is operable to swing the sidewall from a sidewall closed position, in which the sidewall is arranged approximately perpendicular (see figure 1) with respect to the floor, to an open position, in which the sidewall is arranged approximately parallel with respect to the floor (the side wall just prior to being slid under the floor into position C in figure 2 would be approximately parallel to the floor 24), and further operable to slide the sidewall from the open position to a sidewall storage position, in which the sidewall is arranged approximately parallel with respect to the floor and positioned underneath the floor (see position C in figure 2).

In regard to claim 22, Sherrick discloses wherein when the tailgate is positioned in the tailgate storage position underneath the floor, an inner side of the tailgate is facing downwardly (the tailgate 26 stored under the wagon in figure 2 can be oriented with its inner side facing downwardly or upwardly). 

In regard to claim 23, Sherrick discloses wherein when the pair of sidewalls are positioned in respective sidewall storage positions underneath the floor, respective inner sides of the sidewalls are facing upwardly (see figure 2 wherein in position C the sidewall inner side faces upwardly). 

In regard to claim 25, Sherrick discloses wherein the cargo bed is further configured to convert from a walled configuration into an expanded flatbed configuration, in which at least one of the sidewalls is in an open position with the at least one sidewall approximately parallel to the floor (the side wall just prior to being slid under the floor into position C in figure 2 would be approximately parallel to the floor 24). 




Claim Rejections - 35 USC § 102
Claim 28 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Harlan US Patent No. 10,023,248.
The Harlan patent disclose a cargo be for utility terrain pickup truck comprising: 
a floor (see unnumbered corrugated floor in figure 1) a tailgate (162); and a pair of sidewalls(see unnumbered pickup truck bed sidewalls in figure 1), wherein the tailgate is operable to one of pivot or slide from a tailgate open position into the tailgate storage position  underneath the floor (storage slot 101)while the tailgate remains mechanically connected with the floor (see column 2, lines 41 – 58; the tailgate slides along tracks 130; see column 3, lines 39 – 56).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sherrick US Patent No, 2,800,358 in view of Miranda Nieto US Patent Application Publication No.  2018/0056842.
Sherrick meets the claim limitations as applied above.
The claimed invention is distinguishable from Sherrick by its recitation of a tailgate locking assembly for locking the tailgate in the tailgate storage position.
The Miranda Nieto publication discloses a tailgate having an extension that is moved between a stored and deployed position.  A lock is used to fix the extension in its stowed position, see paragraph #27.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate a lock as taught by Miranda Nieto to fix the tailgate in its stored position to prevent the tailgate from being accidentally dislodged.
Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sherrick US Patent No, 2,800,358 in view of Harlan US Patent No. 10,023,248..
Sherrick meets the claim limitations as applied above.
The claimed invention is distinguishable from  Sherrick by its recitation of a tailgate mounting assembly structured to pivot from the open position to a tailgate storage position, in which the tailgate is arranged approximately parallel with respect to the floor and positioned underneath the floor.  A claimed hinge assembly connects the floor and tailgate.
 Harlan disclose a tailgate that is mounted so that it may move from a vertical closed position as shown in figure 2, an open position as shown in figure 3 to a stored position under the truck bed floor as shown in figure 4. The tailgate is pivoted about hinges 164 from its vertical orientation to its stored horizontal position.
 	 It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate a tailgate mounting assembly structured to pivot a tailgate into a stored position underneath the cargo bed floor as taught by Harlan with Sherrick tailgate to conveniently position the tailgate out of the way permitting less restricted access to the cargo space.
In regard to claim 16, Harlan discloses comprising a hinge assembly (164) connected between the floor and the tailgate, wherein the hinge assembly is operable to swing the tailgate from a closed position, in which the tailgate is arranged approximately perpendicular with respect to the floor, to the tailgate storage position, in which the tailgate is arranged approximately parallel with respect to the floor and positioned underneath the floor (see figure 4).




10	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sherrick US Patent No, 2,800,358 in view of Kalergis et al US Patent Application No. 2013/0094930.
Sherrick meets the claim limitations as applied above.
It is noted that Sherrick cargo space discloses a front wall 26 as seen in figure 5.   The claimed invention is distinguishable from Sherrick by its recitation of a rear first and second  supports attached to the sides of the tailgate and vertical posts.
The Kalergris publication discloses a cargo space tailgate that is supported by two support cables 26 attached between sides of the tailgate and rear floor rear posts.
    It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate supports as taught by Kalergis with Sherrick to provide a stronger tailgate for receiving cargo thereon.




Allowable Subject Matter
11	Claim 27 is allowed.
12	Claims 8-11, 17, 18, 20, 21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art listed on the attached USPTO form 892 is cited for disclosing cargo space moveable walls.
14	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612